Name: Commission Regulation (EC) No 78/2003 of 17 January 2003 applying a reduction coefficient to refund certificates for goods not covered by Annex I to the Treaty, as provided for by Article 8(5) of Regulation (EC) No 1520/2000
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  foodstuff;  international trade;  agricultural activity
 Date Published: nan

 Avis juridique important|32003R0078Commission Regulation (EC) No 78/2003 of 17 January 2003 applying a reduction coefficient to refund certificates for goods not covered by Annex I to the Treaty, as provided for by Article 8(5) of Regulation (EC) No 1520/2000 Official Journal L 013 , 18/01/2003 P. 0003 - 0003Commission Regulation (EC) No 78/2003of 17 January 2003applying a reduction coefficient to refund certificates for goods not covered by Annex I to the Treaty, as provided for by Article 8(5) of Regulation (EC) No 1520/2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), as last amended by Regulation (EC) No 2580/2000(2),Having regard to Commission Regulation (EC) No 1520/2000 of 13 July 2000 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty and the criteria for fixing the amount of such refunds(3), as last amended by Regulation (EC) No 1052/2002(4), and in particular Article 8(5),Whereas:(1) The total amount of applications for refund certificates valid from 1 February 2003 exceeds the maximum referred to in Article 8(4) of Regulation (EC) No 1520/2000.(2) A reduction coefficient shall be calculated on the basis of Article 8(3) and (4) of Regulation (EC) No 1520/2000. Such coefficient should therefore be applied to amounts requested in the form of refund certificates valid from 1 February 2003 as established in Article 8(6) of Regulation (EC) No 1520/2000,HAS ADOPTED THIS REGULATION:Article 1The amounts for applications of refund certificates valid from 1 February 2003 are subject to a reduction coefficient of 0,74.Article 2This Regulation shall enter into force on 21 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 January 2003.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 298, 25.11.2000, p. 5.(3) OJ L 177, 15.7.2000, p. 1.(4) OJ L 160, 18.6.2002, p. 16.